SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2008 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-10607 BITUMINOUS 401(K) SAVINGS PLAN OLD REPUBLIC INTERNATIONAL CORPORATION AVENUE CHICAGO, ILLINOIS Total Pages: 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Committee Members have duly caused this annual report to be signed on behalf of the undersigned, thereunto duly authorized. BITUMINOUS 401(K) SAVINGS PLAN, Registrant By/s/ Greg Ator Greg Ator, Committee Member By /s/ Janine Happ Janine Happ, Committee Member By/s/ Robert Rainey Robert Rainey, Committee Member Dated:June 17, 2009 SECURITIES AND
